Hall v New York Cent. Mut. Fire Ins. Co. (2022 NY Slip Op 07369)





Hall v New York Cent. Mut. Fire Ins. Co.


2022 NY Slip Op 07369


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, WINSLOW, AND MONTOUR, JJ.


865 CA 21-01227

[*1]MICHAEL HALL AND MELISSA HALL, PLAINTIFFS-RESPONDENTS,
vNEW YORK CENTRAL MUTUAL FIRE INSURANCE COMPANY, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (GREGORY S. GAGLIONE, JR., OF COUNSEL), FOR DEFENDANT-APPELLANT. 
DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (CHRISTOPHER M. BERLOTH OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Gail Donofrio, J.), entered August 23, 2021. The order and judgment awarded plaintiffs a money judgment against defendant. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously vacated, the order entered August 11, 2021 is reversed on the law without costs, the cross motion is denied, the motion is granted and the complaint is dismissed.
Same memorandum as in Hall v New York Cent. Mut. Fire Ins. Co. ([appeal No. 1] — AD3d — [Dec. 23, 2022] [4th Dept 2022]).
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court